ORDER

PER CURIAM.
Movant, Russell Stagner, appeals from the judgment denying on the merits his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s judgment is based on findings of facts and conclusions of law that are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, which sets forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).